Name: Commission Regulation (EEC) No 2128/83 of 28 July 1983 amending for the second time Regulation (EEC) No 3606/82 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/28 Official Journal of the European Communities 29 . 7. 83 COMMISSION REGULATION (EEC) No 2128/83 of 28 July 1983 amending for the second time Regulation (EEC) No 3606/82 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries heading Nos 11.08 , 21.02 and 22.08 should be included in the said list A ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Origin Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3379/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain agricul ­ tural products originating in developing countries ('), and in particular Article 1 thereof, Whereas certain origin rules, among others, for agri ­ cultural products are set out in list A of Commission Regulation (EEC) No 3606/82 (2), as amended by Regulation (EEC) No 1115/83 (3) ; Whereas a further three origin rules applying to products falling within Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 List A contained in Regulation (EEC) No 3606/82 shall be amended by the addition of the following rules : 'Products obtained Working or processing that does not confer the status of originating products CCT heading No Description 11.08 Starches, inulin Manufacture from cereals falling within Chapter 10, from potatoes or from other products falling within Chapter 7 ex 21.02 Roasted chicory and extracts, essences and concentrates thereof Manufacture from fresh or dried chicory 22.08 Ethyl alcohol or neutral spirits, of an alcoholic strength of 80 % vol or higher denatured spirits (including ethyl alcohol and neutral spirits) of any strength Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 363, 23 . 12. 1982, p. 174. (2) OJ No L 377, 31 . 12. 1982, p. 1 . (3 OJ No L 121 , 7 . 6 . 1983, p. 13 .